W the DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



2.	Claim 1 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “ the first sub-pixel ”, “the second sub-pixel” are indefinite as antecedent issues. These should be “the plurality of first sub-pixels” and “the plurality of second sub-pixels”. Appropriate correction is required.

Claims 3-9 are also rejected being dependent on claim 1.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Chao et al (US 2014/0198479 A1).

Regarding claim 1: Chao teaches in Fig. 12 about a display substrate comprising: 

    PNG
    media_image1.png
    653
    1191
    media_image1.png
    Greyscale


wherein the first sub-pixel layer comprises a plurality of first sub-pixels (321R’s), the second sub-pixel layer comprises a plurality of second sub-pixels (321G’s.), a first orthographic projection of the first sub-pixel on the first substrate and a second orthographic projection of the second sub-pixel on the first substrate do not overlap (as marked), and the first sub-pixel layer and the second sub-pixel layer are not on a same plane (As shown they are on different plane/levels);
a first spacing region d1 is between the first sub-pixels, and a second spacing region d3 is between the second sub-pixels;
the first sub-pixel 321R is arranged corresponding to the second spacing region, and the second sub-pixel 321G is arranged corresponding to the first spacing region;
a width d1 of the first spacing region is larger than a width of the second sub-pixel d2 corresponding to the first spacing region;
a width of the second spacing region d3 is larger than a width d4 of the first sub-pixel corresponding to the second spacing region.


4.	Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being obvious over Liu et al (US 2018/0231850 A1, has foreign priority Jan 04, 2016) in view of Chao et al (US 2014/0198479 A1).


Regarding claim 1: Liu A display substrate comprising: 

    PNG
    media_image2.png
    267
    596
    media_image2.png
    Greyscale

a first substrate 11, a first sub-pixel layer (comprising P1’s) and a second sub-pixel layer (comprising P3, P4) on the first substrate,
wherein the first sub-pixel layer comprises a plurality of first sub-pixels (P1’s), the second sub-pixel layer comprises a plurality of second sub-pixels (P3, P4 etc.), a first orthographic projection of the first sub-pixel on the first substrate and a second orthographic projection of the second sub-pixel on the first substrate do not overlap (as marked), and the first sub-pixel layer and the second sub-pixel layer are not on a same plane (As shown they are on different plane/levels);
a first spacing region is between the first sub-pixels, and a second spacing region is between the second sub-pixels;
the first sub-pixel is arranged corresponding to the second spacing region, and the second sub-pixel is arranged corresponding to the first spacing region;
a width of the first spacing region is larger than a width of the second sub-pixel corresponding to the first spacing region;


Liu does not teach a first spacing region is between the first sub-pixels, and a second spacing region is between the second sub-pixels;
the first sub-pixel is arranged corresponding to the second spacing region, and the second sub-pixel is arranged corresponding to the first spacing region;
a width of the first spacing region is larger than a width of the second sub-pixel corresponding to the first spacing region;
a width of the second spacing region is larger than a width of the first sub-pixel corresponding to the second spacing region.

Chao teaches in Fig. 12 a first spacing region d1 is between the first sub-pixels, and a second spacing region d3 is between the second sub-pixels;
the first sub-pixel 321R is arranged corresponding to the second spacing region, and the second sub-pixel 321G is arranged corresponding to the first spacing region;
a width d1 of the first spacing region is larger than a width of the second sub-pixel d2 corresponding to the first spacing region;
a width of the second spacing region d3 is larger than a width d4 of the first sub-pixel corresponding to the second spacing region.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Chao’s teachings to rearrange Liu’s pixels arrangement thereby increasing 


Regarding claim 3: Liu teaches in Fig. 8 wherein the first sub-pixel layer and the second sub-pixel layer are sequentially located on a side of the first substrate in a direction (as marked) perpendicular to the first substrate.

Regarding claim 4: Liu teaches in Fig. 8 wherein a second substrate 13 is between the first sub-pixel layer and the second sub-pixel layer.


5.	Claims 1, 3-4, 9 are rejected under 35 U.S.C. 103 as being obvious over CN10439140A (applicant provided IDS 2015-03-04) in view of Chao et al (US 2014/0198479 A1).


Regarding claim 1: ‘9140 teaches in Fig. 1 about a display substrate comprising: 

    PNG
    media_image3.png
    102
    705
    media_image3.png
    Greyscale

a first substrate 23, a first sub-pixel layer 12 and a second sub-pixel layer 11 on the first substrate,

a first spacing region is between the first sub-pixels, and a second spacing region is between the second sub-pixels;
the first sub-pixel is arranged corresponding to the second spacing region, and the second sub-pixel is arranged corresponding to the first spacing region;
a width of the first spacing region is larger than a width of the second sub-pixel corresponding to the first spacing region;
a width of the second spacing region is larger than a width of the first sub-pixel corresponding to the second spacing region.

‘9140 does not teach a first spacing region is between the first sub-pixels, and a second spacing region is between the second sub-pixels;
the first sub-pixel is arranged corresponding to the second spacing region, and the second sub-pixel is arranged corresponding to the first spacing region;
a width of the first spacing region is larger than a width of the second sub-pixel corresponding to the first spacing region;
a width of the second spacing region is larger than a width of the first sub-pixel corresponding to the second spacing region.

Chao teaches in Fig. 12 a first spacing region d1 is between the first sub-pixels, and a second spacing region d3 is between the second sub-pixels;
the first sub-pixel 321R is arranged corresponding to the second spacing region, and the second sub-pixel 321G is arranged corresponding to the first spacing region;
a width d1 of the first spacing region is larger than a width of the second sub-pixel d2 corresponding to the first spacing region;
a width of the second spacing region d3 is larger than a width d4 of the first sub-pixel corresponding to the second spacing region.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Chao’s teachings to rearrange ‘9140’s pixels arrangement thereby increasing the aperture ratio and the alignment tolerance in a vapor deposition process by adjusting the arrangement of the sub-pixels (Chao, [0006])


Regarding claim 3: ‘9140 teaches in Fig. 1  wherein the first sub-pixel layer and the second sub-pixel layer are sequentially located on a side of the first substrate in a direction (as shown) perpendicular to the first substrate.

Regarding claim 4: ‘9140 teaches in Fig. 1 wherein a second substrate 21 is between the first sub-pixel layer and the second sub-pixel layer.


Regarding claim 9: ‘9140 teaches wherein a pitch (shows almost zero) between the first sub-pixel and the second sub-pixel adjacent to the first sub-pixel in a direction parallel to the first substrate is smaller (pitch zero is smaller than the pixel interval) than a pixel interval (there is a gap between G, R, B in layer 12) between the first sub-pixels in the first sub-pixel layer and smaller than a pixel interval (there is a gap between  R, G, B in layer 21) between the second subpixels in the second sub-pixel layer.


6.	Claim 7 is rejected under 35 U.S.C. 103 as being obvious over CN10439140A (applicant provided IDS 2015-03-04) in view of Chao et al (US 2014/0198479 A1), Chen et al. (US PGPUB 2017/0261826 A1)

Regarding claim 7: ‘9140 does not explicitly show wherein a width of the first spacing region is larger than a width of the second sub-pixel corresponding to the first spacing region;
a width of the second spacing region is larger than a width of the first sub-pixel corresponding to the second spacing region.

Chen teaches in Fig. 8 a width of the first spacing region (between B and G) is larger than a width of the second sub-pixel (bottom second sub-pixel R between upper B and G) corresponding to the first spacing region;


Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to combine Chen’s teachings in ‘9140’s device to adjust the spacing between sub-pixels and sub-pixels width as claimed and thereby having a pixel structure of a half source driving display, so that each sub-pixel senses approximately equal equivalent load from a data line, so as to improve display quality (Chen, [0007]). 

7.	Claim 8 is rejected under 35 U.S.C. 103 as being obvious over CN10439140A (applicant provided IDS 2015-03-04) in view of Chao et al (US 2014/0198479 A1) and Li et al. (US PGPUB 2017/0228580 A1)

Regarding claim 8: ‘9401 does not explicitly talk about wherein a first pixel definition layer is in the first spacing region and a second pixel definition layer is in the second spacing region.

Li teaches in [0036] and  [0044] about a first pixel definition layer is in the first spacing region and a second pixel definition layer is in the second spacing region.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to combine Li’s teachings in ‘9140’s device to have the pixel definition layer in between sub-pixels as light filtering region (Li, [0044])

Response to Arguments
8.	Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.


/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897